Case 1:19-cr-10081-IT Document 313 Filed 12/11/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

)
UNITED STATES OF AMERICA, )
)
Plaintiff, )
) Criminal No. 1:19-CR-10081-IT
Vv. )
)
ERNST, et al., )
)
Defendants. )
)
NOTICE OF APPEARANCE

 

Please enter my appearance as counsel on behalf of the non-party University of Southern

California in the above-captioned matter.

December 11, 2019

Respectfully submitted,

UNIVERSITY OF SOUTHERN
CALIFORNIA,

By its attorney,

/s/ Anthony E. Fuller

Anthony E. Fuller (BBO# 633246)
HOGAN LOVELLS US LLP

100 High Street, 20" Floor
Boston, MA 02110
617-371-1000

anthony. fuller@hoganlovells.com

 
Case 1:19-cr-10081-IT Document 313 Filed 12/11/19 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as nonregistered participants on December 11,

2019.

/s/ Anthony E. Fuller

\\BOS - 061612/000047 - 1211466 v1
